Title: To Thomas Jefferson from Henry Dearborn, 1 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Newyork Octobr. 1t. 1807.
                        
                        I shall leave this place to morrow morning for the Seat of Government where I shall arrive, baring accidents,
                            on the 7th. unexpected detentions have kept me back two days later than I had contemplated.—by the last arrivals at Boston
                            & this place from England, no accounts of any importance are received, except that of the arrival of the revenge with
                            the dispatches to our Ministers, and the report of the Committee of Parliment on West Indies affairs, which you will see
                            in this days papers.—The Fortification fever appears to have intermitted in this City, and the approaching cool weather
                            will probably carry off the remaining [symptoms], unless some election
                            should produce a relapse.—In the Northern state apprehentions of
                            immediate war have in a great measure subsided, but if a war should be forced upon us, the people appear determined to
                            meet it with spirit & firmness.—
                  with sentiments of the most respectfull esteem, I am Sir your Obedt. Servt.
                        
                            H. Dearborn
                            
                        
                    